 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   VILMA MARTINEZ,                         )   Case No.: 5:20-cv-01082-JC
                                             )
11                  Plaintiff,               )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
12         v.                                )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
14                                           )
                    Defendant                )
15                                           )
                                             )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees in the amount of $4758.00 and expenses in the
20   amount of $36.00 totaling $4,794.00 as authorized by 28 U.S.C. § 2412, and no
21   costs authorized by 28 U.S.C. § 1920, be awarded subject to the terms of the
22   Stipulation.
23   DATE:          June 29, 2021
24                               ________________/s/___________________
                                 HONORABLE JACQUELINE CHOOLJIAN
25                               UNITED STATES MAGISTRATE JUDGE
26
